                         Case 19-50266-BLS      Doc 75     Filed 12/08/20    Page 1 of 3




                               THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

        In re: TK Holdings, Inc., et. al.,  )
                                            )
                     Debtor                 )                       Case No.: 17-11375-BLS
                                            )
        Reorganized TK Holdings Trust,      )                       Chapter: 11
                                            )
                     Plaintiff,             )                       Adv. Proc. No.: 19-50266-BLS
                                            )
        v.                                  )
                                            )
        ARC Automotive, Inc.,               )
                                            )
                     Defendant.             )
        ____________________________________)

           DEFENDANT’S NOTICE OF TAKING REMOTE VIDEOTAPED DEPOSITION OF
                                   JOSHUA MARTIN

                   PLEASE TAKE NOTICE that Defendant ARC Automotive, Inc. (“ARC”), by and through

        its attorneys, will take the videotaped deposition via videoconference upon oral examination of

        Joshua Martin on January 6, 2021, at 9:00 AM EST, or some other mutually agreeable time, at the

        place where the deponent decides to answer questions, pursuant to the Federal Rules of Civil

        Procedure. The deposition will be recorded by video and stenographic means and by a certified

        court reporter and shall continue from day to day until concluded.




4850-8541-7428.1
                     Case 19-50266-BLS   Doc 75     Filed 12/08/20    Page 2 of 3




                                                  Respectfully submitted,

                                                  THE BIFFERATO FIRM PA


                                                  /s/ Ian Connor Bifferato
                                                  Ian Connor Bifferato (#3273)
                                                  1007 North Orange St., 4th Floor
                                                  Wilmington, Delaware 19801
                                                  (302) 225-7600
                                                  cbifferato@tbf.legal

                                                  -and-

                                                  FOLEY & LARDNER LLP

                                                  Vanessa L. Miller (P67794)
                                                  Christopher V. Burtley (P80203)
                                                  Matthew E. Sierawski (P83524)
                                                  500 Woodward Avenue, Suite 2700
                                                  Detroit, Michigan 48226-3489
                                                  (313) 234-7100
                                                  vmiller@foley.com
                                                  cburtley@foley.com
       Dated: December 8, 2020                    msierawski@foley.com




                                              2
4850-8541-7428.1
                          Case 19-50266-BLS      Doc 75     Filed 12/08/20     Page 3 of 3




                                THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

        In re: TK Holdings, Inc., et al.,   )
                                            )
                     Debtor                 )                        Case No.: 17-11375-BLS
                                            )
        Reorganized TK Holdings Trust,      )                        Chapter: 11
                                            )
                     Plaintiff,             )                        Adv. Proc. No.: 19-50266-BLS
                                            )
        v.                                  )
                                            )
        ARC Automotive, Inc.,               )
                                            )
                     Defendant.             )
        ____________________________________)

                                          CERTIFICATE OF SERVICE

                   I hereby certify that on December 8, 2020 Defendant ARC Automotive, Inc. served this

        Defendant’s Notice of Taking Remote Videotaped Deposition of Joshua Martin and this

        Certificate of Service, on all counsel of record by e-mail and Federal Express at the address listed

        below:

        SMITH, KATZENSTEIN & JENKINS LLP
        Kathleen M. Miller (#2898)
        Kelly A. Green (#4095)
        1000 West Street, Suite 1501
        P.O. Box 410
        Wilmington, DE 19899 (19801 courier)
        (302) 652-8400
        kmiller@skjlaw.com
        kag@skjlaw.com



                                                                     /s/ Ian Connor Bifferato
                                                                     Ian Connor Bifferato (#3273)




4850-8541-7428.1
